Case 6:18-cv-00574-TH-JDL Document 74 Filed 01/06/21 Page 1 of 1 PageID #: 662



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS
                                        TYLER DIVISION

RAUL GONZALEZ                                    §

v.                                               §       CIVIL ACTION NO. 6:18cv574
LORIE DAVIS, ET AL.                              §


                                    ORDER OF DISMISSAL


        The above-styled and numbered civil action was heretofore referred to United States

Magistrate Judge John D. Love. The Magistrate Judge issued a Report recommending dismissal on

October 22, 2020, and Plaintiff received it on October 27. He filed a motion for extension of time
to object, which was granted until December 30, 2020. To date, however, no objections have been

received.

        The Court has reviewed the pleadings and is of the opinion that the findings and conclusions
of the Magistrate Judge are correct, and adopts same as the findings and conclusions of the court.

It is accordingly
        ORDERED that the motion for summary judgment of the Defendants Pam Pace and Pamela

Willingham (docket no. 54) is GRANTED and the claims against these Defendants are

DISMISSED WITH PREJUDICE. Because these are the last remaining Defendants in the case,

it is further

        ORDERED that the lawsuit is DISMISSED in its entirety. All motions not previously ruled

on are DENIED.

        SIGNED this the 6 day of January, 2021.




                                      ____________________________
                                      Thad Heartfield
                                                 1
                                      United States District Judge
